            Case 2:19-cv-01202-GAM Document 7 Filed 06/30/19 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                         :
DOUG TRAHER,                                             :
                                                         :
                       Plaintiff,                        :     No. 19-cv-01202-GAM
                                                         :
       v.                                                :
                                                         :
REPUBLIC FIRST BANCORP, INC.,                            :
                                                         :
                       Defendant.                        :
                                                         :

            Reply Memorandum of Law in Support of Defendant’s Motion to Dismiss

I.      There is No Breach of Contract

        The parties are in agreement the no Pennsylvania case or statute recognizes or creates a

right of action for a claim by a shareholder for breach of a corporation’s articles. That is, no

Pennsylvania case exists, and Plaintiff has cited none, recognizing or permitting to go forward a

shareholder claim for breach of a corporation’s articles of incorporation.

        In response, Plaintiff references case law in which courts have noted that articles of

incorporation have been viewed as contracts. But there is a difference between a court looking at

a corporation’s articles as a contract, for example, for purposes of applying contractual rules of

interpretation in interpreting those articles, and a court viewing a corporation’s articles as a

contract as a basis upon which a shareholder can bring a claim of breach. Thus, while many of

the cases Plaintiff cites bring contractual interpretive rules to bear in reading articles of

incorporation, they do not permit (or even discuss) a shareholder suit for breach. See Nat’l Bd. of

Examiners for Osteopathic Physicians & Surgeons, Inc. v. Am. Osteopathic Ass’n, 645 N.E.2d

608, 617 (Ind. Ct. App. 1994) (stating “[t]hat a corporation’s organizational documents constitute

a contract is a fundamental principle of all corporate law,” but only to go on to decide that,
         Case 2:19-cv-01202-GAM Document 7 Filed 06/30/19 Page 2 of 12



“[w]hen determining what rights are created by corporate organizational documents, Indiana

courts have routinely applied the general rules governing contract interpretation and

enforcement”); Aleynikov v. Goldman Sachs Grp., Inc., 765 F.3d 350, 367 & n.10 (3d Cir. 2014)

(remarking that “[t]he proposition that by-laws are a contract among certain stakeholders is not

novel or controversial” only in the context of deciding if the contractual interpretive “doctrine of

contra proferentem” should apply); Coury v. Moss, 529 F.3d 579, 585 (5th Cir. 2008) (noting

that “[u]nder Louisiana law, articles of incorporation are a contract between the corporation and

its shareholders,” but only to establish that “they are to be construed according to the rules found

in . . . Interpretations of Contracts, of the Louisiana Civil Code.”). This includes the

Pennsylvania case In re Estate of Hall, 731, A.2d 617, 623 (Pa. Super. 1999) (noting that

“[c]orporate charters and by-laws are contracts among shareholders of a corporation,” but only to

apply “general rules of contract interpretation”). In none of these cases was the question whether

a shareholder could bring a claim for breach of a corporation’s articles even remotely before

the court.

       Thus, the broad, categorical language Plaintiff employs on courts’ recognition of a

corporation’s articles as contractual in nature says nothing about whether a shareholder can sue

for breach of such articles. Indeed, in addition to the four cases above that Plaintiff cites which

merely view articles of incorporation as contracts in interpreting them, four of the other cases

Plaintiff cites also reference the contractual nature of a corporation’s articles but also say nothing

whatsoever about a shareholder claim for breach. See Berger v. Amana Soc., 95 N.W.2d 909,

911 (Iowa 1959); Trustees of Dartmouth College v. Woodward, 17 U.S. 518 (1819); Lawson v.

Household Fin. Corp., 152 A. 723, 724 (Del. Ch. 1930); In re St. Mary's Church, 1822 WL

1868, at *30 (Pa. 1822). All of which is to say that the “unbroken line of cases” that Plaintiff




                                                  2
           Case 2:19-cv-01202-GAM Document 7 Filed 06/30/19 Page 3 of 12



touts, and Plaintiff’s claim that “every court in the country that has considered the question has

agreed,” all establish nothing more than courts’ recognition that there are contractual aspects to a

corporation’s articles of incorporation. But none of these cases addresses in any manner whether

a shareholder can bring a claim against a corporation for breach of its articles.

         Indeed, Plaintiff cites only two cases – neither from Pennsylvania nor applying

Pennsylvania law – which permit a shareholder to bring suit for breach of articles. In re

Activision Blizzard, Inc. Stockholder Litig., 124 A.3d 1025, 1050 (Del. Ch. 2015); Chokel v.

Genzyme Corp., 449 Mass. 272, 273, 867 N.E.2d 325, 327 (2007). This is a far cry from an

“unbroken line of cases” recognizing the claims Plaintiff purports to bring or the universal

support Plaintiff claims exists. And, to repeat and importantly, this is not a cause of action that

Pennsylvania has recognized. This Court should reject Plaintiff’s irrelevant hyperbole and

decline his invitation to create a new Pennsylvania cause of action whose acceptance outside the

Commonwealth is far from universal.

         Undeterred, Plaintiff claims the error in the Proxy Statement breached the covenant of

good faith and fair dealing. But there is even less support for a claim by a shareholder against a

corporation for alleged breach of the covenant of good faith and fair dealing in connection with a

corporation’s articles. 1 No such Pennsylvania authority exists.

         Regardless, the bottom line is that there was a misstatement in the proxy discussing how

the votes for proposal 2 would be tallied, but all governing rules (as set forth in Republic’s

Articles, its By-Laws, and Pennsylvania law) were adhered to in counting those votes. Simply,

that cannot make out a claim for breach of contract. It also cannot make out a claim of breach of

the implied covenant of good faith and fair dealing. Indeed, it is unclear what “implied”


1
 One of the two cases Plaintiff found where a shareholder brought suit based on an alleged breach of corporation’s
articles references the covenant, Chokel. Plaintiff provides no other support for such a shareholder cause of action.


                                                          3
          Case 2:19-cv-01202-GAM Document 7 Filed 06/30/19 Page 4 of 12



covenant Plaintiff believes was violated, especially where the vote on proposal 2 was valid and

proper under the Articles, the By-Laws, and Pennsylvania law.

        Plaintiff cites Bushway Ice Cream Co. v. Fred H. Bean Co., 187 N.E. 537, 540 (Mass.

1933), for the proposition that “[t]hose who become members of the corporation are entitled to

assume that faith will be kept with them in observance of the by-laws and to resist infractions of

them, and to enforce their rights accordingly.” (Opp. at 9.) But Bushway Ice Cream also makes

clear that:

               the by-laws of a corporation and the controlling statutes, where
               they cover the subject, must be followed . . . [as] [o]ne object of the
               by-laws of a corporation is to define the duties and powers of
               stockholders and directors with reference to each other and the
               corporation.

187 N.E. at 539-40 (emphasis added). And that is exactly the point. The By-Laws, the Articles,

governing Pennsylvania law – all were followed here. Bushway Ice Cream’s admonition that

shareholders “are entitled to assume that faith will be kept with them in observance of the by-

laws” has thus been followed as well. A misstatement in a proxy sent to shareholders is not the

same as a corporation acting contrary to its governing documents or law, and Plaintiff has not

come forward with any law supporting such a theory. Yet that is the gravamen of Plaintiff’s

case.

        Never mind, Plaintiff says, that the vote on proposal 2 was consistent with Republic’s

Articles, its By-Laws, and applicable Pennsylvania law. “[E]ven if facially ‘legal,’” Plaintiff

argues, Pennsylvania courts have found such “inequitable conduct” actionable. Hardly. In

Jewelcor Mgmt., Inc. v. Thistle Grp. Holdings, Co., 60 Pa. D. & C.4th 391, 2002 WL 576457

(Com. Pl. 2002), for example, on which Plaintiff relies, at issue was management’s decision to

reschedule a shareholder meeting, a decision that the court found technically proper under the




                                                  4
           Case 2:19-cv-01202-GAM Document 7 Filed 06/30/19 Page 5 of 12



governing documents. The court nonetheless concluded that the board’s conduct was “improper

and inequitable,” “a blatant attempt to manipulate the upcoming Board election and to interfere

with [a shareholder’s] right to contest the election of [the] directors” in power. Id. at *2-3. This

is because, the court found, the board could not take even permitted action with an intent to

manipulate and improperly retain control:

                  A corporation’s board of directors acts improperly when it
                  manipulates a corporate election to perpetuate its own control of
                  the corporation. Because the Board’s moving the Meeting date
                  amounts to little more than an effort to maintain domination over
                  [the company’s] operations, [movant] has a clear right to relief. 2

Id. at *3. Jewelcor couldn’t be further from the facts of the case at bar. There is no allegation of

any sort in the Complaint that the misstatement in the proxy was anything more than just that – a

misstatement, a mistake. There is no allegation of any kind of intentional conduct on the part of

Republic or its Board, never mind intentional conduct taken with some nefarious or self-serving

motive. Plaintiff does not make these allegations because he cannot; that is, the bottom line is

that there was an inadvertent mistake in the proxy. This is not “inequitable conduct,” as Plaintiff

would have it; it is not “a blatant attempt to manipulate” or “an effort to maintain domination

over” Republic. None of that has been or could have been alleged. Cases like Jewelcor are

completely inapposite. The only other case on which Plaintiff similarly relies is equally far

afield and has no application to this case. See Schnell v. Chris-Craft Indus., Inc., 285 A.2d 437,

439 (Del. 1971) (“[M]anagement has attempted to utilize the corporate machinery and the

Delaware Law for the purpose of perpetuating itself in office; and, to that end, for the purpose of

obstructing the legitimate efforts of dissident stockholders in the exercise of their rights to




2
 Jewelcor involved no claim of breach of articles; it merely granted a preliminary injunction to move the date of the
meeting.


                                                          5
           Case 2:19-cv-01202-GAM Document 7 Filed 06/30/19 Page 6 of 12



undertake a proxy contest against management. These are inequitable purposes, contrary to

established principles of corporate democracy.”). 3

II.      There Is No Claim under 15 Pa.C.S.A. § 1793

         Plaintiff’s argument with respect to § 1793 is curious, accomplishing nothing more than

knocking down a straw man. Republic did not argue that Traher could not bring a claim under §

1793 because he was not the record owner of the stock. Instead, Republic explained at length

that the manner in which the proposal 2 votes were counted was consistent not merely with the

Articles and the By-Laws, but also with the applicable provisions of Pennsylvania corporate law.

The upshot of which is not, as Plaintiff misunderstood, that he could not bring a § 1793 claim

because he was not the record holder of the stock. Rather, the point is that § 1793 permits a

court to determine “the validity” of a corporation’s actions; and, because the action at issue was

consistent with Republic’s governing documents and applicable law, it was “valid.” As a result,

Plaintiff has no claim against Republic under § 1793.

III.     The Court Can, and Should, Determine that the Vote Was Proper

         Plaintiff grasps at straws in asking the Court not to acknowledge that the vote at issue

was consistent with Republic’s Articles, its By-Laws, and governing Pennsylvania law. This is

understandable – it is a black-and-white question of law of whether the action challenged

complied with the terms of these controlling sources, and there is no argument to be made (and


3
  Plaintiff attaches a transcript from a settlement hearing in a case in Delaware Chancery Court, In re Galena
Biopharma, No. 2017-0423-JTL. No written opinions from this case are available on Westlaw, and Plaintiff has
provided none – just a transcript of a settlement hearing. Plaintiff contends that Galena is “materially
indistinguishable.” It is unclear why Plaintiff believes this. While the case apparently dealt with disclosures relating
to how votes were counted, it is evident that the Galena plaintiff brought different causes of action, such as breach
of fiduciary duty (a claim that Traher did not bring), and that there were numerous and repeated inaccurate
disclosures (which is also not alleged here). It is also unclear whether the method of vote counting in Galena was,
as was the case with Republic, consistent with the corporation’s Articles, By-Laws, etc. Thus, while the judge in
this non-controlling case from another jurisdiction makes statements at a settlement hearing about the importance, in
his opinion, of accurate disclosures under Delaware law, the relevance of those statements to the facts of this case is
not apparent.


                                                           6
           Case 2:19-cv-01202-GAM Document 7 Filed 06/30/19 Page 7 of 12



Plaintiff makes none) that the Articles, By-Laws, or Pennsylvania law was violated. That is, as

set forth at greater length in its opening brief, the vote tally on proposal 2 was consistent with

these strictures and therefore proper.

          Plaintiff nonetheless argues that such a determination would be “premature.” (Opp. at

13.) That is because, according to Plaintiff, the vote at issue “was accomplished through deceit,”

and “Republic’s admission that it deceived shareholders . . . is sufficient to demonstrate

corporate wrongdoing.” (Id.) Nonsense. Nowhere in the Verified Complaint is there any claim

that Republic engaged in “deceit”; and Republic has never made any such admission. 4 To the

contrary, the Complaint does not even allege intentional actions on the part of Republic, never

mind an intent to “deceive” shareholders – for the simple reason that there is no basis by which

Plaintiff could allege this. The Complaint tacitly concedes that the alleged mistake in the Proxy

Statement was just that – a mistake. Because it was.

          There are no variables left for determination with respect to whether Plaintiff has pleaded

the elements of his causes of action. As to his claim for breach of Republic’s articles, Plaintiff

has identified the wrongdoing alleged, and the Articles themselves are before the Court, which

can determine as a matter of law whether or not what happened was consistent with the terms of

the Articles. As to the § 1793 and declaratory judgment claim, the math is similar. The validity

of corporate actions is determined by the corporation’s controlling documents and governing

law. The Court can determine whether the wrongdoing alleged was inconsistent with any of

these sources (Articles, By-Laws, Pennsylvania corporate law) and, if not, it can dismiss these

claims.



4
 Of course, a plaintiff cannot amend the averments of his complaint in an opposition brief to a motion to dismiss.
Pennsylvania ex rel. Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir.1988) (“[I]t is axiomatic that the
complaint may not be amended by [a] brief[ ] in opposition to a motion to dismiss.”).


                                                         7
           Case 2:19-cv-01202-GAM Document 7 Filed 06/30/19 Page 8 of 12



          Plaintiff argues that the misstatement in the Proxy Statement should prevent the Court

from determining whether the Articles were breached or whether the corporate action at issue

was valid. But this makes no sense. Unless Plaintiff could somehow argue that a misstatement

in a Proxy Statement could somehow alter or modify the terms of a corporation’s Articles, its

By-Laws, or governing Pennsylvania law, the Proxy Statement (and its misstatement) are simply

not relevant to whether Plaintiff’s causes of action are viable.

          Of course, Plaintiff could have brought a federal securities claim for a misrepresentation

in a proxy statement. But the statute of limitations on such a claim had run. Or, Plaintiff could

have alleged fraud or some other intentional tort by which Republic and its board intentionally

misled shareholders for their own benefit and gain. But not only can Plaintiff not claim reliance,

he also cannot allege any ill-intentioned act or motive on the part of Republic or its board –

anything more than an inadvertent mistake, really – because there was none, as he knows.

          All of which is to say that Plaintiff and his attorneys elected to bring claims for breach of

the articles, determination of validity of corporation action under §1793, and a declaration to the

same effect. He is unable to prevail on any of these causes of action as a matter of law, and the

Court has all the information it needs now to make this determination and dismiss these causes of

action.

IV.       Plaintiff Lacks Standing

          Plaintiff claims that he need not show particularized injury because of state law decisions

referencing the importance of the right of the shareholder vote. This is mistaken for several

reasons.

          In federal court, the U.S. Constitution imposes the requirement that a plaintiff establish

standing to pursue his claims, Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992), which




                                                    8
         Case 2:19-cv-01202-GAM Document 7 Filed 06/30/19 Page 9 of 12



includes having suffered “a palpable and distinct harm,” Toll Bros. v. Twp. of Readington, 555

F.3d 131, 138 (3d Cir. 2009). Surprisingly, not a single case cited by Plaintiff in his effort to

demonstrate standing is from federal court, and thus in none of those cases was Article III’s case-

or-controversy requirement at issue. However “fundamental,” “sacrosanct,” and “basic” the

right of a shareholder to vote may be, this does not excuse Plaintiff from showing something

more than “[v]ague and conclusory allegations of harm,” Arkansas Right to Life State Political

Action Comm. v. Butler, 146 F.3d 558, 560 (8th Cir. 1998),“an injury to himself that is ‘distinct

and palpable,’ as distinguished from merely ‘abstract,’” Reilly v. Ceridian Corp., 664 F.3d 38, 42

(3d Cir. 2011), in order to advance claims as a Plaintiff in federal court. Plaintiff has not done

(and cannot do) this. Instead, he confuses the wrongdoing alleged with the harm he claims to

have suffered as a result: “Traher has been harmed . . . because the Articles were amended

through an improperly conducted shareholder vote.” (Opp. at 14.) But the allegedly improper

vote is the wrongdoing he claims; it does not answer the question whether he suffered injury as a

result. (And he did not.)

       Even in the state law cases on which Plaintiff relies, harm distinct from the wrongdoing

alleged is specified. In Reifsnyder v. Pittsburgh Outdoor Advert. Co., 173 A.2d 319, 322 (Pa.

1961), for example, plaintiff alleged shareholder vote impropriety, but he also set forth how he

had been harmed as a result: “The aggrieved shareholder . . . would . . . be preventing the

dilution of his own votes by challenging and disqualifying improper votes.” Id. Traher has

made (and could make) no comparable claim of having been “aggrieved.”

       Plaintiff nonetheless insists that “case after case has held that voting subject to a

misleading proxy constitutes harm to shareholders.” (Opp. at 15.) The cases on which he relies

say no such thing. Plaintiff cites In re Tri-Star Pictures, Inc., Litig., 634 A.2d 319, 333 (Del.




                                                  9
         Case 2:19-cv-01202-GAM Document 7 Filed 06/30/19 Page 10 of 12



1993), for the proposition that Delaware has “a virtual per se rule of damages for breach of the

fiduciary duty of disclosure.” It is unclear what bearing Delaware law might have on whether

the federal Constitutional minimum of standing has been met. Further, whatever “per se rule of

damages” might apply to a plaintiff alleging a breach of fiduciary duty, such rule can have no

application where, as here, no claim of breach of fiduciary duty has been (or could have been)

made. Regardless, Tri-Star is clear that the loss at issue is neither hypothetical nor abstract; “the

alleged loss suffered by the plaintiffs here is [that] the nondisclosure purportedly led to a

diminution in the value of the plaintiffs’ shares.” Id. at 334. Again, Traher has made no such

claim, nor could he.

V.     The Court Should Dismiss Plaintiff’s Request for Attorney’s Fees

       In the alternative, the Court should dismiss Plaintiff’s request for attorney’s fees.

Plaintiff complains of procedural irregularity, but it has been long established that “[a] court may

grant a motion to dismiss in accordance with Fed.R.Civ.P. 12(b)(6) if it appears beyond a doubt

that the plaintiff can prove no facts to support the relief requested.” Conley v. Gibson, 355 U.S.

41, 45-46 (1957). That is the case here. There are no facts supporting an award of one of the

forms of relief requested – an award of attorney’s fees. It is therefore subject to dismissal.

       An award of counsel fees can be justified where “the ‘common benefit’ . . . render[s] a

substantial service to all members of the class by correcting an abuse prejudicial to an essential

right.” Gonzalez v. Owens Corning Sales, LLC, 2019 WL 582532, at *3 (W.D. Pa. Feb. 13,

2019). Plaintiff’s rhetoric aside, this case boils down to a shareholder vote consistent with

Republic’s Articles, By-Laws, and governing Pennsylvania law. Plaintiff’s sole complaint is a

misstatement in a Proxy Statement concerning how votes would be tallied, a misstatement that is

not alleged in the Verified Complaint to be anything other than inadvertent, and a misstatement




                                                 10
          Case 2:19-cv-01202-GAM Document 7 Filed 06/30/19 Page 11 of 12



on which Plaintiff does not claim he relied. This is nothing like litigation “correcting an abuse

prejudicial to an essential right.” It is instead an attorney’s-fees-driven attempt to urge the Court

to ignore the facts as “premature” and force an injury-less alleged mistake into causes of action

they do not support. Plaintiff has not alleged abusive and prejudicial wrongs that he seeks to

remedy for the benefit of the greater good. He has instead done nothing more than identify a

document containing an inadvertent mistake that he has not even alleged he read. An award of

attorney’s fees would not appropriate in this matter. 5

VI.      Conclusion

         For the foregoing reasons, in addition to those in its prior submission, Defendant,

Republic First Bancorp, Inc., respectfully requests that the Court dismiss this action with

prejudice; or, in the alternative, strike Plaintiff’s request for attorney’s fees.



                                                                   Respectfully submitted,

                                                                    /s/ George M. Vinci, Jr.
                                                                   George M. Vinci, Jr., Esquire
                                                                   Neal R. Troum, Esquire
                                                                   Spector Gadon Rosen Vinci P.C.
                                                                   1635 Market Street, 7th Floor
                                                                   Philadelphia, PA 19103
                                                                   (215) 241-8870
                                                                   (215) 241-8844 (fax)
                                                                   gvinci@sgrvlaw.com,
                                                                   ntroum@sgrvlaw.com

Dated: June 30, 2019                                               Attorneys for Defendant
                                                                   Republic First Bancorp, Inc.


5
  Plaintiff argues that the Court should not consider the previous Purcell demand letter and the SLC response and
“should disregard these documents.” (Opp. at 6 n.4.) Plaintiff has overlooked that neither document was attached to
Republic’s motion or submitted to the Court. Rather, as Republic explained in its prior brief, they form part of the
background for this suit and provide context for the unusual claims to which Plaintiff was forced to resort. Contrary
to Plaintiff’s mistaken assertion, Republic has not argued that Traher’s claims are derivative. Republic has merely
explained to the Court why traditional shareholder claims like breach of fiduciary duty are unavailable to Plaintiff,
who therefore must seek to squeeze his facts into causes of action into which they do not fit.


                                                         11
        Case 2:19-cv-01202-GAM Document 7 Filed 06/30/19 Page 12 of 12



                                CERTIFICATE OF SERVICE

       I, Neal R. Troum, hereby certify that a true and correct copy was filed with the Court’s

ECF electronic case filing system, which served it upon all counsel of record.


Dated: June 30, 2019                                /s/ Neal R. Troum
                                                    Neal R. Troum
